Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120016721 to Weinman in view of US 20160261713 to Seago et al. (“Seago”), in further view of US 20110213884 to Ferris, and also in further view of US 9300539 to DeJana et al. (“DeJana”).
Regarding claim 11, Weinman taught a system for providing hybrid burst optimized regulated workload orchestration for infrastructure as a service, comprising:
a job requestor electronic device configured to submit a job request for a job (“consumer system”; consider at least paragraph 0052); an electronic device configured to execute a brokerage service computer application that receives the job request (“matching system”); at 
wherein:
the brokerage service computer application receives the job request from the job requestor electronic device; (consider at least paragraph 0052, “the matching system may receive the job request”)
the brokerage service computer application calculates a cost of job for the job based on the at least one job requirement (“job request execution criteria”); the brokerage service computer application identifies an IaaS provider from the at least one IaaS provider (“based, in part, on the job request execution criteria and the price for utilizing the resources”, “matching” the job request to a “cloud provider system”); the brokerage service computer application executes the IaaS request for the identified IaaS provider (by sending the job request to the “cloud provider system associated with the matched resource for executing the job request”); (consider at least paragraph 0053) and
the brokerage service computer application monitors execution of the job by the identified IaaS provider. (consider at least paragraphs 0082-0083)
Weinman may be interpreted as not expressly teaching at least one on-premises IaaS provider and at least one off-premises IasS provider, wherein the brokerage service computer application identifies an IaaS provider from the at least one on-premises IaaS provider and the at least one off-premises IaaS provider.
However, in an analogous art, Seago taught that, within an electronic device configured to execute a brokerage service computer application (“selection server”) that receives a job 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Weinman to include the taught features of Seago such that the modification includes every element as claimed. Given Weinman’s disclosure of identifying IaaS providers, Seago specifically taught that IaaS providers may be delineated between on-premises and off-premises IaaS providers when identifying IaaS providers such that they may be given different rankings when determining cost of job and/or when the choice between such would be preferable (paragraphs 0048, 0052 and 0070). Given this specific advantage in Seago, one skilled in the art would have been motivated to modify the teachings of Weinman with the teachings of Seago such that the identification of an IaaS provider by the brokerage service computer application as taught in Weinman may further consider between on-premise and off-premise IaaS providers in the same way as taught in Seago so that identification of a IaaS provider occurs with on-premise and off-premise IaaS providers as claimed. Therefore, such a modification of the teachings of Weinman with the teachings of Seago would have yielded nothing more than predictable results to one of ordinary skill in the art.
Weinman and Seago may be interpreted as not expressly teaching wherein the at least one job requirement comprises a service level agreement requirement for the job, however, Weinman 
However, in an analogous art, Ferris teaches that, within an electronic device configured to execute a brokerage service computer application (“cloud management system”/“matching system”) that receives a job request (“user’s instantiation request”), the job request may include a job requirement that comprises a service level agreement requirement for the job (consider at least paragraph 0019 wherein the “requesting user can for instance specify a service level agreement (SLA) acceptable for their application”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Weinman and Seago to include the taught features of Ferris such that the modification includes every element as claimed. Given Weinman and Seago’s disclosure of using a brokerage service computer application which receives job requests, Ferris specifically taught that allowing a user to specify a service level agreement requirement for the job for their specific requirements (paragraph 0019). Given this specific advantage in Ferris, one skilled in the art would have been motivated to modify the teachings of Weinman and Seago with the teachings of Ferris such that the job request containing the at least one job requirement as taught in Weinman and Seago may further including a service level agreement requirement for the job as taught in Ferris so that a service level agreement may be as claimed. Therefore, such a modification of the teachings of Weinman and Seago with the teachings of Ferris would have yielded nothing more than predictable results to one of ordinary skill in the art.
Weinman, Seago, and Ferris may be interpreted as not expressly teaching wherein the job requirement also contains a legal requirement for the job, wherein the legal requirement comprises at least one of a geographical restriction and a jurisdictional restriction on a location where the job is executed, however, as shown above, the combined teachings of Weinman, Seago, and Ferris do teach the job requirement and Weinman also does teach that the job requirement may comprise various criteria and expressly suggests that other job requirements may be possible.
In an analogous art, DeJana taught that, within an electronic device configured to execute a brokerage service computer application (“cloud self-service provision process”) that receives a job request (“request” from a “requestor” for an “instance” at a “data center”) including in an IaaS context (consider column 3, line 62-column 4, line 3), the job request may involve a legal requirement for the job, wherein the legal requirement comprises at least one of a geographical restriction and a jurisdictional restriction on a location where the job is executed (“government-imposed restrictions” and also in consideration of “local laws or regulations” for determination of the “preferability or desirability of a particular data center”). (consider at least column 1, lines 15-35, specifically “In a cloud self-service provisioning process, an instance requester can select a resource such as a server or desktop image from an image catalog and provision an instance from it in a given data center…While the requester may have chosen the data center location based on his/her original location, changes in the user's geography may make that location unusable (e.g., due to network performance issues, government-imposed restrictions, and/or 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Weinman, Seago and Ferris to include the taught features of DeJana such that the modification includes every element as claimed. Given Weinman, Seago and Ferris’s disclosure of using a brokerage service computer application which receives job requests, DeJana specifically taught that allowing a user to specify a legal requirement for the job so that the job, when executed, would comply with any “government restrictions” and “local laws or regulations” (column 1, lines 15-35 and column 9, lines 4-5). Given this specific advantage in DeJana, one skilled in the art would have been motivated to modify the teachings of Weinman, Seago and Ferris with the teachings of DeJana such that the job request containing the at least one job requirement as taught in Weinman, Seago and Ferris may further include a legal requirement for the job, wherein the legal requirement comprises at least one of a geographical restriction and a jurisdictional restriction on a location where the job is executed as taught in DeJana so that such may be used as a job requirement as claimed. Therefore, such a modification of the teachings of Weinman, Seago and Ferris with the teachings of DeJana would have yielded nothing more than predictable results to one of ordinary skill in the art.


Weinman taught where the at least one job requirement further comprises hardware requirements for the job. (consider at least paragraphs 0032 and 0067 wherein the “job request execution criteria” may be in relation to “resource requirements” “including a list of resource types”) (consider further paragraph 0019 regarding the various “resources” including “servers” and “CPUs”)
Regarding claim 14, the combined teachings of Weinman, Seago, Ferris and DeJana taught the system of claim 11.
Weinman taught wherein the brokerage service computer application verifies that at least one IaaS provider in the network of the plurality of IaaS providers meets the at least one job requirement before calculating the cost of job. (consider at least paragraph 0037 and 0073 where the job request may be “rejected” “based on” “the availability of resources at the requested time period” and/or if the brokerage service computer application is “unable to match one or more of the resources of the cloud provider systems to the job request based on the job request execution criteria”)
Regarding claim 16, the combined teachings of Weinman, Seago, Ferris and DeJana taught the system of claim 11.
Weinman taught wherein the cost of job is further based on a cost associated with the IaaS providers. (consider at least paragraph 0053 and, generally, throughout Weinman regarding the “cost” associated with a cloud provider system”)
Regarding claim 17, the combined teachings of Weinman, Seago, Ferris and DeJana taught the system of claim 11.

Claims 1-2, 4, and 6-7 recite substantially the same limitations as recited in claims 11-12, 14, and 16-17 respectively and are also rejected under the same rationale as applied under the combined teachings of Weinman, Seago, Ferris and DeJana.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinman, Seago, Ferris and DeJana as applied to claims 1 and 11 above, and in further view of US 20120137002 to Ferris et al. (“Ferris”).
Regarding claim 15, Weinman, Seago, Ferris and DeJana taught the system of claim 11.
Weinman, Seago, Ferris and DeJana may be interpreted as not expressly teaching wherein the cost of job for the job is further based on enriched job requirements, the enriched job requirements comprising the job requirements enriched with a past IaaS selection and job runtime attributes for a previous job.
However, in an analogous art, Ferris taught, within an electronic device configured to execute a brokerage service computer application (“cloud management system”/“matching system”) that receives a job request (“user’s instantiation request”) (consider at least paragraphs 0013-0015), a cost of job for the job is further based on enriched job requirements, the enriched job requirements comprising the job requirements enriched with a past provider selection  historical and job runtime attributes for a previous job (“user usage histories”/”aggregate usage histories”) (consider at least paragraphs 0030 and 0034 wherein the “the set of aggregate usage history data can present to the workload management module and/or other logic the combined 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Weinman, Seago, Ferris and DeJana to include the taught features of Ferris such that the modification includes every element as claimed. Given Weinman, Seago, Ferris and DeJana’s disclosure of using a brokerage service computer application which receives job requests, Ferris specifically taught that using enriched job requirements such as a past IaaS selection and job runtime attributes for a previous job such that the job can be “advantageously shifted or re-distributed to different support servers in the set of support servers over different time periods, to offer the cloud operator or other entity greater flexibility in procurement costs, service levels, and/or other factors or conditions” (paragraph 0030). Given this specific advantage in Ferris, one skilled in the art would have been motivated to modify the teachings of Weinman, Seago, Ferris and DeJana with the teachings of Ferris such that the cost of job for the job as taught in Weinman, Seago, Ferris and DeJana is further based on enriched job requirements as taught in Ferris such that they are used as additional factor in determining cost of job for the job as claimed. Therefore, such a modification of the teachings of Weinman, Seago, Ferris and DeJana with the teachings of Ferris would have yielded nothing more than predictable results to one of ordinary skill in the art.
.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinman, Seago, Ferris and DeJana as applied to claims 1 and 11 above, and in further view of US 20140278808 to Iyoob et al. (“Iyoob”).
Regarding claim 18, Weinman, Seago, Ferris and DeJana taught the system of claim 11.
Weinman, Seago, Ferris and DeJana may be interpreted as not expressly teaching wherein the brokerage service computer application provides the job requester with an identification of the identified IaaS provider.
However, in an analogous art, Iyoob taught providing a job requester (“cloud service consumer”) with an identification of an identified IaaS provider (“cloud services”) by a brokerage service computer application (“CSB platform”). (consider at least paragraphs 0004, 0011-0013 and, generally, paragraphs 0195-0204 at least regarding “cost comparisons” and “selection” of a “cloud service” which may comprise “Infrastructure-as-a-Service (Iaas)”) (consider further Figure 16 and paragraphs 0145-0146 wherein a “IT Architecture page” is “presented” including “group specification information” including “provider name”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Weinman, Seago, Ferris and DeJana to include the taught features of Iyoob such that the modification includes every element as claimed. Given Weinman, Seago, Ferris and DeJana’s disclosure of using a brokerage service computer application which receives job requests, Iyoob specifically taught that a brokerage service computer application may be enhanced to provide information to a user such as a job requester as claimed. Therefore, such a modification of the teachings of Weinman, Seago, Ferris and DeJana with the teachings of Iyoob would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 19, Weinman, Seago, Ferris and DeJana taught the system of claim 11.
Weinman, Seago, Ferris and DeJana may be interpreted as not expressly teaching wherein the brokerage service computer application updates runtime attributes for the job based on a status of the job execution.
However, in an analogous art, Iyoob taught, within an electronic device configured to execute a brokerage service computer application (“CSB platform”), the brokerage service computer application updates runtime attributes for the job based on a status of the job execution (consider at least paragraph 0125 wherein a “user” can “view multiple orders across VDCs” and “monitor their status”) (consider further paragraph 0143 wherein the “corresponding status” of a “user’s VDC” are “listed”) (consider further paragraphs 0148 and 0151 wherein a “VM status indicator”, “the provisioning status of a resource group (e.g., the VMs thereof)”, “the activity status of the resource group (e.g., the VMs thereof once provisioned)” and “a current status of a VDC comprising the resource group” and also “Application details” such as the “status of the application” are enabled to be viewed)

Claims 8-9 recite substantially the same limitations as recited in claims 18-19 respectively and are also rejected under the same rationale as applied under the combined teachings of Weinman, Seago, Ferris, DeJana and Iyoob.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinman, Seago, Ferris and DeJana as applied to claims 7 and 17 above, and in further view of US 20120331113 to Jain et al. (“Jain”). 
Regarding claim 20, the combined teachings of Weinman, Seago, Ferris and DeJana taught the system of claim 17.
Weinman, Seago, Ferris and DeJana may be interpreted as not expressly teaching wherein the brokerage service computer application releases the provisioned resources for the job upon job completion.
	However, in an analogous art, Jain teaches that it was conventional within a system taught in Weinman, Seago, Ferris and DeJana for a provider to release provisioned resources for a job upon job completion (consider at least paragraph 0004)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous 
	Claim 10 recites substantially the same limitations recited in claim 20, therefore, claim 10 is also rejected under the same rationale as applied under the combined teachings of Weinman, Seago, Ferris, DeJana and Jain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447